Order denying defendants’ motion to dismiss the complaint modified by granting the motion as to the fourth and eighth separate causes of action, and as so modified affirmed, ’ without costs. The first, second, third, fifth, sixth, seventh and ninth causes of ' action set out in the complaint properly state causes of action to have transfers , of property set aside on the ground of fraud pursuant to the provisions of article ^0 of the Debtor and Creditor Law. The fourth and eighth causes of action are actions at law, demanding money judgments on the same claim on which plaintiff already has a money judgment against the individual defendant, as alleged in paragraph twelfth of the eo—nlaint. These causes of action are not within the purview of section 278 of t’ ' debtor and Creditor Law. Carswell, Adel, Taylor ' and Close, JJ., concur; r ky, P. J., not voting.